Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to disclose, teach or suggest a phototherapeutic apparatus comprising: a handheld probe; a light irradiation unit in the probe, configured to irradiate an affected/target part of a patient/user with light beams; and a body provided with a control unit configured to control the light beams of the photo-irradiation unit, the body comprising: a read unit that reads a treatment protocol registered in a mobile memory medium; and an operation indication unit that indicates to a user a region to be irradiated with the light beams, the region being set in the treatment protocol; wherein the control unit causes the operation indication unit to indicate the region to be irradiated and causes the irradiation unit to perform an irradiation treatment with the light beams at an irradiation amount set in the treatment protocol, and wherein the control unit causes the operation indication unit to display/indicate an impossibility of re-treatment (unsafe treatment) and prevents the photo-irradiation unit from performing an irradiation treatment with the light beams again until a set time interval between irradiation treatments elapses as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
March 11, 2022